Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 15, 16, and 18-20 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on Dec. 4, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Dec. 4, 2019 is partially withdrawn.  Claims 1-12, directed to a method of stably integrating a DNA sequence of interest into a target genomic DNA sequence of a host cell are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim as presently amended in the Examiner’s Amendment.  However, claims 21 and 22, directed to a kit for method of stably integrating a DNA sequence of interest into a target genomic DNA sequence of a host cell are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Daniel O’Brian at 615-275-7836 on May 7, 2021.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 2, 7, 21 and 22 are cancelled.  

In claim 1, line 9, after the phrase “SEQ ID NO:2” add the phrase --,wherein the sequence that is at least 80% homologous to the sequence as set forth in SEQ ID NO:1 and the sequence that is at least 80% homologous to the sequence as set forth in SEQ ID NO:2 flanking the DNA sequence of interest are arranged in a directly repeated orientation--.

In claim 6 delete the phrase --such as scIHF2 (SEQ ID NO:10)--.
In claim 16 delete the phrase --such as scIHF2 (SEQ ID NO:10)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited references, Christ, Enenkel and Chen, alone or in combination do not teach a method of generating a circular DNA construct that consists essentially of the gene of interest and the singular recombination site of SEQ ID NO:3 without any additional bacterial sequences that is capable to undergo a second round of recombination with a host cell’s genomic DNA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8-13, 15, 16, and 18-20 are allowed. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632